Citation Nr: 1206972	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-35 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for pharyngitis and recurrent strep throat.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a left long finger disability.

5.  Entitlement to service connection for a thoracolumbar spine disability.

6.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 2000 to June 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 received in March 2009 the Veteran indicated that he wanted a Board hearing, and a Board video hearing was scheduled for November 18, 2011.  In correspondence dated prior to the scheduled hearing (but received subsequent to the November 18, 2011 scheduled Board video hearing) the Veteran contacted VA and outlined circumstances that precluded his appearance for the Board hearing and requested that such hearing (Travel Board) be rescheduled.  The Board finds that good cause (the Veteran's illness) has been provided as to his request to reschedule the November 18, 2011 Board hearing.  As such, the Veteran should be afforded another opportunity to provide testimony as to the issues on appeal at a Board hearing.  See 38 C.F.R. § 20.704(d).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing at the earliest available opportunity, unless otherwise indicated, with appropriate notification to the Veteran and his representative

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


